UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1738



MARGARET E. WALLER,

                                            Plaintiff - Appellant,

          versus

WELLA CORPORATION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert R. Merhige, Jr., Senior
District Judge. (CA-95-995-R)


Submitted:   November 7, 1996          Decided:     November 18, 1996


Before RUSSELL and WIDENER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Margaret E. Waller, Appellant Pro Se. James Phillip Naughton,
Sharon Smith Goodwyn, HUNTON & WILLIAMS, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting the

employer's motion for summary judgment in this Americans with

Disabilities Act (ADA) claim under 42 U.S.C.A. §§ 12101-12117 (West

1995). We have reviewed the record and the district court's opinion

and find no reversible error. Accordingly, we affirm on the reason-
ing of the district court. Waller v. Wella Corp., No. CA-95-995-R
(E.D. Va. Apr. 29, 1996). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2